Case 1:19-mj-11733-UA Document9 Filed 01/06/20 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CASE NO. 19-MJ-11733

UNITED STATES OF AMERICA,
Plaintiff,

Vv.

JERISON ROJAS VILLALOBOS,

Defendant.

MOTION FOR ADMISSION PRO HAC VICE

Pursuant to Rule 1.3 (c) of the Loca! Rules of the United States District Courts for
the Southern and Eastern District of New York, Paul D. Petruzzi, Esq., hereby moves this
Court for an Order for admission to practice, pro hac vice, to appear as counsel for the
defendant, Jerison Rojas Villalobos, in the above captioned action.

| amamember in good standing of the Bar of the State of Florida and also a
member of the bars of the United States District Court for the Western District of New
York, the Southern, Middie, and Northern Districts of Florida, the United States District
Court for the District of Colorado, the United States Court of Appeals for the 3rd, 6th, and
11th Circuits, and the United States Supreme Court. | have also been admitted to
practice, pro hac vice, before the United States District Courts for the Southern, Eastern
Districts of New York, the District of South Carolina, the Middle and Southern Districts of
Georgia, the Western District of North Carolina, the Western District of Tennessee, the

Northern District of Illinois, District of New Jersey, and the Western District of

1

 
Case 1:19-mj-11733-UA Document 9 Filed 01/06/20 Page 2 of 6

Pennsylvania. There are no pending disciplinary proceedings against me in any State
or Federal court. | have never been convicted of a felony. | have never been censured,
suspended, disbarred or denied admission or readmission by any court. | have attached

the affidavit pursuant to Local Rule 1.3.

Respectfully submitted,

Law OFFICES OF PAUL D. PETRUZZI, P.A.
8101 Biscayne Blvd.

Penthouse 701

Miami, FL 33138

Telephone: (305) 373-6773

Facsimile: (305) 373-3832

E-mail: petruzzi-law@msn.com

 

By:
PAUL 5. PETRUZZI, ESQ.
Florida Bar No. 982059
CERTIFICATE OF SERVICE

 

| HEREBY CERTIFY that on January €, 2020, a true and correct copy of the

   

foregoing was furnished by CM/ECF to all counsel of record. _

ee

By:

 

RUZZI, ESQ.

 
Case 1:19-mj-11733-UA Document9 Filed 01/06/20 Page 3 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CASE NO. CASE NO, 19-MJ-11733

UNITED STATES OF AMERICA,
Plaintiff,

Vv.

JERISON ROJAS VILLALOBOS,

Defendant.

Sr

AFFIDAVIT OF PAUL PETRUZZI IN
SUPPORT OF MOTION TO ADMIT PRO HAC VICE

State of Florida )

Miami-Dade County )

PAUL PETRUZZI, being duly sworn, hereby deposes and says as follows:

1. | submit this affidavit in support of my motion for admission to practice pro hac
vice in the above captioned matter.
2. As shown in the Certificate of Good Standing attached hereto, | am a member

in good standing of the Bar of the State Florida. | am also a member of the bars of the
United States District Court for the Southern, Middle, and Northern Districts of Florida,
the United States Court of Appeals for the 3rd, 6th, and 11th Circuits, the United States
District Court for the District of Colorado, and the United States Supreme Court. | have
also been admitted to practice, pro hac vice, before the United States District Courts for

the Southern and Eastern Districts of New York, the District of South Carolina, the Middle

3

 
Case 1:19-mj-11733-UA Document9 Filed 01/06/20 Page 4 of 6

and Southern Districts of Georgia, and the Western District of Pennsylvania.

3. | There are no pending disciplinary proceedings against me in any State or
Federal court and | have not been convicted of a felony. | have never been censured,
suspended, disbarred or denied admission or readmission by any court.

4. Wherefore your affiant respectfully submits that he be permitted to appear as
counsel and advocate pro hac vice in the above-captioned matter for Defendant,

Jerison Rojas Villalobos.

FURTHER AFFIANT SAYETH NAUGHT.

 

Paul D.Petruzai,- Esa.

LAW OFFICES OF PAUL D. PETRUZzI, P.A.
8101 Biscayne Blvd., Penthouse 701
Miami, FL 33138

Telephone: (305) 373-6773

Facsimile: (305) 373-3832

F-mail: petruzzi-law@msn.com

Before me, the undersigned notary public, appeared the person above, reviewed
each page of the attached affidavit and swore under oath that each statement is true,

and being duly sworn, executed the affidavit in my presence this_~ day of January,

2020,

 

Notary Public Mayr icgie Eseercl4

 
Case 1:19-mj-11733-UA Document 9 Filed 01/06/20 Page 5 of 6

 
       

2 3
Soiree

The Florida Bar

651 East Jefferson Street
Tallahassee, FL 32399-2300
Joshua E. Doyle $50/561-5606
Executive Director www. FLORIDABAR.org

State of Florida }

County of Leon =} In Re: 0982059
Paul Domenic Petruzzi
Law Offices of Paul D. Petruzzi, P.A.
8101 Biscayne Blvd PH-701
Miami, FL 33138-4634

I CERTIFY THE FOLLOWING:
I am the custodian of membership records of The Florida Bar.

Membership records of The Florida Bar indicate that The Florida Bar member listed above was admitted to
practice law in the state of Florida on September 22, 1993.

The Florida Bar merober above is an active member in good standing of The Florida Bar who is eligible to
practice law in the state of Florida.

Dated this 6th day of January, 2020.

Cipitha B-Gpotoe—

Cynthia B. Jackson, CFO
Administration Division
The Florida Bar

PG:R1O
CTM-68481

 

 
Case 1:19-mj-11733-UA Document 9 Filed 01/06/20 Page 6 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
CASE NO. 19-MJ-11733
Plaintiff,

Vv. ; ORDER FOR ADMISION
FOR PRO HAC VICE

JERISON ROJAS VILLALOBOS,

Defendant.

This matter is before the Court on attorney PAUL D. PETRUZZI's motion to appear
Pro Hac Vice in this matter. The motion of PAUL D. PETRUZZI, ESQ., for admission to
practice Pro Hac Vice in the above captioned action is granted.

Applicant has deciared that he is a member in good standing of the bar of the state
of Florida; and that his contact information is as follows:

Paul D. Petruzzi, Esq.

Law Offices of Paul D. Petruzzi, P.A.

8101 Biscayne Blvd., PH 701

Miami, FL 33138

E-mail: petruzzi-law@msn.com

Telephone: (305) 373-6773

Fax: (305) 373-3832
Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel
for JERISON ROJAS VILLALOBOS in the above entitled action;

IT Is HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the
above captioned case in the United States District Court for the Southern District of New
York. All attorneys appearing before this Court are subject fo the Local Rules of this Court,

including the Rules governing discipline of attorneys. Counsel shail immediately forward

the Pro Hac Vice fee to the clerk of Court.

 

hh “i (do IPB Basennnninnnnn fo?
HONORABLE JUDGE
UNITED STATES DISTRICT COURT JUDGE

en af,
4) nae inf <a By ee

    

 
